Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 to 19 (independent Claims 1 and 11, and their dependent claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer was filed and approved on 01-18-2021.  The closest prior art references are Van Linden (8,684,360 B2) and Gagner (2011/0111840 A1).  For a detailed discussion of these references see parent case 14/773,809, FR, 10-18-2019, pages 3 and 6.  Van Linden pertains to a cloth gaming table with a diffuser screen onto which gaming images are projected from below.  Gagner teaches a lower-mounted projector projecting an image upwards onto a screen with a diffuser panel.  Neither of these references suggests respective areas on the gaming table pertaining to respective gaming functions and having respective animations as presently claimed.  The claims have the overall function of clearly delineating the different game functions since they have their own areas on the table and their own visual representations.  The examiner respects that the applicants may have different reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The references cited on the 892 were cited by the examiner in the parent case and are considered to be relevant for the same reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715